UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John C. Bjork, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7005 Date of fiscal year end: December 31 Date of reporting period: September 30, 2005 Item 1. Schedule of Investments Thrivent Mutual Funds Real Estate Securities Fund Schedule of Investments As of September 30, 2005 (unaudited) Real Estate Securities Fund Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.5%) Value Shares Common Stock (89.5%) Value Consumer Discretionary (4.7%) Brascan Corporation $18,640 Brookfield Homes Corporation $5,553 BRE Properties, Inc. D.R. Horton, Inc. Brookfield Properties Corporation Fairmont Hotels & Resorts, Inc. Camden Property Trust Gaylord Entertainment Company (b) Capital Automotive REIT Harrahs Entertainment, Inc. CarrAmerica Realty Corporation Hilton Hotels Corporation CB Richard Ellis Group, Inc. (b) InterContinental Hotels Group plc CBL & Associates Properties, Inc. Intrawest Corporation Cedar Shopping Centers, Inc. (c) Jameson Inns, Inc. (b,c) CenterPoint Properties Trust KB Home Colonial Properties Trust La Quinta Corporation (b) Columbia Equity Trust, Inc. (b) Lennar Corporation Commercial Net Lease Realty, Inc. Lodgian, Inc. (b) Corporate Office Properties Trust M.D.C. Holdings, Inc. Correctional Properties Trust Marriott International, Inc. Cousins Properties, Inc. Orient Express Hotels, Ltd. Crescent Real Estate Pulte Homes, Inc. Equities Company Standard Pacific Corporation Deerfield Triarc Capital Corporation Starwood Hotels & Resorts Developers Diversified Worldwide, Inc. Realty Corporation Vail Resorts, Inc. (b) DiamondRock Hospitality Company WCI Communities, Inc. (b,c) Digital Realty Trust, Inc. Total Consumer Duke Realty Corporation Discretionary Eagle Hospitality Properties Trust, Inc. Financials (84.6%) EastGroup Properties, Inc. Acadia Realty Trust ECC Capital Corporation Agree Realty Corporation (c) Education Realty Trust, Inc. Alexandria Real Estate Equities, Inc. Entertainment Properties Trust AMB Property Corporation Equity Inns, Inc. American Campus Equity Lifestyle Properties, Inc. Communities, Inc. Equity Office Properties Trust American Financial Realty Trust Equity One, Inc. Amli Residential Properties Trust (c) Equity Residential REIT Apartment Investment & Essex Property Trust, Inc. Management Company Extra Space Storage, Inc. (c) ArchstoneSmith Trust (d) Federal Realty Investment Trust Arden Realty Group, Inc. FelCor Lodging Trust, Inc. (b) Ashford Hospitality Trust Feldman Mall Properties, Inc. Associated Estates Realty Corporation Fidelity National Financial, Inc. Avalonbay Communities, Inc. Fieldstone Investment Corporation Bedford Property Investors, Inc. (c) First American Corporation BioMed Realty Trust, Inc. First Industrial Realty Trust, Inc. (c) BNP Residential Properties, Inc. First Potomac Realty Trust Boston Properties, Inc. Forest City Enterprises Brandywine Realty Trust Gables Residential Trust The accompanying notes to the Schedule of Investments are an integral part of this schedule. 1 Real Estate Securities Fund Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.5%) Value Shares Common Stock (89.5%) Value Financials continued 800 Omega Healthcare Investors, Inc. $11,136 11,200 General Growth Properties, Inc. $503,216 2,300 Pan Pacific Retail Properties, Inc. 151,570 100 Getty Realty Corporation 2,878 400 Parkway Properties, Inc. 18,768 600 Glenborough Realty Trust, Inc. 11,520 1,400 Penn Real Estate Investment Trust 59,052 1,200 Glimcher Realty Trust (c) 29,364 500 Plum Creek Timber Company, Inc. 18,955 600 Global Signal, Inc. 26,844 1,800 Post Properties, Inc. 67,050 1,300 GMH Communities Trust (e) 19,071 3,000 Prentiss Properties Trust 121,800 600 Gramercy Capital Corporation 14,376 13,809 ProLogis Trust 611,863 1,400 Health Care Property Investors, Inc. 37,786 1,200 PS Business Parks, Inc. 54,960 1,000 Health Care REIT, Inc. 37,090 5,100 Public Storage, Inc. 341,700 1,200 Healthcare Realty Trust, Inc. 48,168 300 RAIT Investment Trust 8,550 1,900 Heritage Property Investment Trust (c) 66,500 800 RamcoGershenson Properties Trust 23,352 1,800 Hersha Hospitality Trust 17,874 200 Rayonier, Inc. REIT 11,524 1,100 Highland Hospitality Corporation 11,286 600 Realty Income Corporation (c) 14,346 1,800 Highwoods Properties, Inc. 53,118 5,000 Reckson Associates 1,700 Home Properties, Inc. 66,725 Realty Corporation 172,750 1,000 Hospitality Properties Trust 42,860 4,700 Regency Centers Corporation 270,015 20,800 Host Marriott Corporation 351,520 200 Saul Centers, Inc. 7,198 2,500 HRPT Properties Trust 31,025 400 Saxon Capital, Inc. 4,740 800 Inland Real Estate Corporation 12,528 2,400 Senior Housing Property Trust 45,600 2,000 Innkeepers USA Trust 30,900 1,500 Shurgard Storage Centers, Inc. 83,805 2,000 iStar Financial, Inc. 80,860 12,700 Simon Property Group, Inc. 941,324 200 Jer Investors Trust, Inc. (b) 3,612 300 Sizeler Property Investors, Inc. (c) 3,642 1,700 Kilroy Realty Corporation 95,251 3,700 SL Green Realty Corporation (c) 252,266 8,500 Kimco Realty Corporation 267,070 900 Sovran Self Storage, Inc. 44,055 2,200 Kite Realty Group Trust 32,824 3,800 Spirit Finance Corporation 42,750 1,200 KKR Financial Corporation 26,688 400 St. Joe Company 24,980 2,100 LaSalle Hotel Properties 72,345 1,000 Strategic Hotel Capital, Inc. 18,260 1,300 Lexington Corporate 500 Sun Communities, Inc. 16,380 Properties Trust (c) 30,615 1,400 Sunstone Hotel Investors, Inc. 34,146 3,300 Liberty Property Trust (c) 140,382 1,000 Tanger Factory Outlet Centers, Inc. 27,810 200 LTC Properties, Inc. 4,240 2,400 Taubman Centers, Inc. 76,080 3,500 Macerich Company 227,290 100 Thornburg Mortgage Inc. (c) 2,506 2,500 MackCali Realty Corporation 112,350 1,600 Town & Country Trust (c) 46,432 2,200 Maguire Properties, Inc. 66,110 5,400 Trizec Properties, Inc. 124,524 300 Medical Properties Trust, Inc. 2,940 400 Trustreet Properties, Inc. (c) 6,260 2,500 MeriStar Hospitality Corporation (b) 22,825 1,900 UStoreIt Trust 38,513 1,100 MidAmerica Apartment 6,100 United Dominion Realty Trust, Inc. 144,570 Communities, Inc. 51,161 100 Universal Health Realty Income Trust 3,325 3,100 Mills Corporation 170,748 400 Urstadt Biddle Properties 6,064 500 MortgageIT Holdings, Inc. (c) 7,110 3,900 Ventas, Inc. 125,580 300 National Health Investors, Inc. 8,283 5,900 Vornado Realty Trust 511,058 1,800 Nationwide Health Properties, Inc. (c) 41,940 300 Washington Real Estate Investment Trust9,333 200 New Century Financial Corporation (c) 7,254 1,200 Weingarten Realty Investors 45,420 2,800 New Plan Excel Realty Trust, Inc. (c) 64,260 600 Windrose Medical Properties Trust 9,168 1,100 Newcastle Investment Corporation (c) 30,690 900 Winston Hotels, Inc. (c) 9,000 1,800 NorthStar Realty Finance Corporation 16,902 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. 2 Real Estate Securities Fund Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.5%) Value Shares Common Stock (89.5%) Value Industrials (0.1%) Telecommunications Services (0.1%) Alexander & Baldwin, Inc. $5,324 300 American Tower Corporation (b) $7,485 Cendant Corporation Total Telecommunications Total Industrials Services Materials (f) Total Common Stock Potlatch Corporation (cost $13,968,924) Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (5.3%) Rate (g) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $826,840 Total Collateral Held for Securities Loaned (cost $826,840) Shares or Principal Interest Maturity Amount ShortTerm Investments (5.2%) Rate (g) Date Value $210,000 Federal National Mortgage Association 2.131% 10/3/2005 $209,963 Thrivent Money Market Fund N/A Total ShortTerm Investments (at amortized cost) Total Investments (cost $15,618,711) $15,692,734 (a) The categories of investments are shown as a percentage of total investments. (b) Nonincome producing security. (c) All or a portion of the security is on loan. (d) Earmarked as collateral for long settling trades. (e) Denotes investments purchased on a whenissued basis. (f) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent Real Estate Securities Fund. (g) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $277,296 and $(203,273), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 3 T HRIVENT M UTUAL F UNDS N OTES TO S CHEDULES OF I NVESTMENTS September 30, 2005 (unaudited) SIGNIFICANT ACCOUNTING POLICIES Valuation of Investments Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day. Overthecounter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Trustees. The pricing service, in determining values of fixedincome securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. All securities for which market values are not readily available are appraised at fair value as determined in good faith under the direction of the Board of Trustees. For all Funds other than the Money Market Fund, shortterm securities with maturities of 60 days or less are valued at amortized cost. Securities held by the Money Market Fund are valued on the basis of amortized cost (which approximates market value), whereby a fund security is valued at its cost initially, and thereafter valued to reflect a constant amortization to maturity of any discount or premium. The Money Market Fund follows procedures necessary to maintain a constant net asset value of $1.00 per share. Fair Valuation of International Securities As many foreign markets close before the U.S. markets, events may occur between the close of the foreign market and the close of the U.S. markets that could have a material impact on the valuation of foreign securities. The Funds, under the supervision of the Board of Trustees, evaluates the impacts of these events and may adjust the valuation of foreign securities to reflect the fair value as of the close of the U.S. markets. Options All Funds except the Money Market Fund may buy put and call options and write covered call options. The Funds intend to use such derivative instruments as hedges to facilitate buying or selling securities or to provide protection against adverse movements in security prices or interest rates. The Funds may also enter into options contracts to protect against adverse foreign exchange rate fluctuations. Option contracts are valued daily and unrealized appreciation or depreciation is recorded. A Fund will realize a gain or loss upon expiration or closing of the option transaction. When an option is exercised, the proceeds upon sale for a written call option or the cost of a security for purchased put and call options is adjusted by the amount of premium received or paid. Financial Futures Contracts Certain Funds may use futures contracts to manage the exposure to interest rate and market fluctuations. Gains or losses on futures contracts can offset changes in the yield of securities. Investments in HighYielding Securities The High Yield Fund and High Yield Fund II invest primarily in highyielding fixedincome securities. Each of the other Funds except the Municipal Bond and Money Market Funds may also invest in highyielding securities. These securities will typically be in the lower rating categories or will be nonrated and generally will involve more risk than securities in the higher rating categories. Lower rated or unrated securities are more likely to react to developments affecting market risk and credit risk than are more highly rated securities, which react primarily to movements in the general level of interest rates. Investments in Options and Futures Contracts The movement in the price of the security underlying an option or futures contract may not correlate perfectly with the movement in the prices of the fund securities being hedged. A lack of correlation could render the Funds hedging strategy unsuccessful and could result in a loss to the Fund. In the event that a liquid secondary market would not exist, the Fund could be prevented from entering into a closing transaction, which could result in additional losses to the Fund. 4 Item 2. Controls and Procedures (a)(i) Registrant's President and Treasurer have concluded that registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) There has been no change in registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrant's internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 28, 2005 THRIVENT MUTUAL FUNDS By: /s/ Pamela J. Moret Pamela J.
